DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 14 July 22 wherein: claims 1, 40, and 45 are amended; claims 2, 8-10, 12-14, and 16-39 are canceled; claims 1, 3-7, 11, 15, and 40-45 are pending.

Response to Arguments
Examiner acknowledges the non-statutory double patenting rejections have been overcome by the filed and approved eTerminal Disclaimer.

Applicant's arguments filed 06 February 2022 with respect to the rejections of claims 1, 3-7, 11, 15, and 40-45 under 35 USC 103 have been fully considered but they are not persuasive.

Regarding claim 1, the claim is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins (US 2001/0000150 A1) in view of Kim (US 2010/0009926 A1).
Applicant argues Malins does not disclose comparing at least one wavenumber selected from the group consisting of 759 ± 4 cm-1, 987 ± 4 cm-1, 1172 ± 4 cm-1, 1270 ± 4 cm-1, 1283 ± 4 cm-1, and 1393 ± 4 cm-1 from the infrared spectrum of the subject to that of a person without a solid tumor. Examiner respectfully disagrees.
As described in the Final Rejection issued 15 June 2022 (pages 3-4):
Malins further discloses “Within the present invention a DNA sample is subjected to FT-IR spectroscopy and the FT-IR spectral data analyzed by principal components analysis. The starting point for the characterization of DNA in a sample is a set of IR spectra. Each spectrum shows numerical absorbances at each integer wavenumber … from 2000-700 cm-1 ...” (par. [0077]). Examiner notes “each integer wavenumber” from 2000-700 cm-1 includes all of the claimed wavenumbers.

Malins expressly discloses indicating whether a subject has a solid tumor of a pancreas, using infrared spectroscopy across a spectral range including each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers, on a plasma sample.
Throughout, Malins discloses making comparisons at the wavelengths between an infrared spectrum of a subject and that of a person without a solid tumor. For example, see fig. 2A (“Normal” vs “Cancer” comparison for wavenumbers from approximately 700 to 1750 cm-1).
Therefore Malins discloses comparing at least one wavenumber selected from the group consisting of 759 ± 4 cm-1, 987 ± 4 cm-1, 1172 ± 4 cm-1, 1270 ± 4 cm-1, 1283 ± 4 cm-1, and 1393 ± 4 cm-1 from the infrared spectrum of the subject to that of a person without a solid tumor.
Applicant’s argument is unpersuasive since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Accordingly, the rejection of claim 1 under 35 USC 103 is maintained.

Regarding the remainder of the claims, Examiner refers to the above response regarding claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 3-7, 11, 40, and 43-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins (US 2001/0000150 A1) in view of Kim (US 2010/0009926 A1).

	Regarding claim 1, Malins discloses a method for indicating whether a subject has a solid tumor (e.g., carcinoma) of a pancreas of the subject (par. [0001], [0006], [0072], [0075]), the method comprising:
	obtaining a blood plasma sample of the subject (par. [0075]);
	measuring an infrared (IR) spectrum of the blood plasma sample of the sample of the subject by analyzing the blood plasma sample by infrared spectroscopy (i.e., performing Fourier transform-infrared (FT-IR) spectroscopy to examine the DNA included in the blood plasma sample; par. [0075]); and
assessing a characteristic of the blood plasma sample (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers; par. [0077], [0089], fig. 15b-d);
using a data processor, comparing at least one wavenumber selected from the group consisting of 759 ± 4 cm-1, 987 ± 4 cm-1, 1172 ± 4 cm-1, 1270 ± 4 cm-1, 1283 ± 4 cm-1, and 1393 ± 4 cm-1 (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers; par. [0077], [0089], fig. 15b-d) from the infrared spectrum of the blood plasma sample of the subject to an infrared spectrum obtained from a blood plasma sample from a person without a solid tumor, to detect a difference between the infrared spectrum of the blood plasma sample of the subject and the infrared spectrum obtained from the blood plasma sample from the person without a solid tumor (par. [0146]-[0163], fig. 1-3C); and
	based on the comparing, generating an output indicative of the presence of a solid tumor of the pancreas (i.e., screening for a solid tumor (e.g., carcinoma) of the pancreas based on the results of the FT-IR spectroscopy (par. [0001], [0006], [0072]).
	Malins does not expressly disclose the blood plasma sample is obtained by isolating, using a gradient, a blood plasma sample from a peripheral blood sample taken from the subject and drying, using a dryer, the blood plasma sample of the subject.
	Kim discloses a blood plasma sample is obtained by isolating, using a gradient, a blood plasma sample from a peripheral blood sample taken from a subject, and drying, using a dryer (freeze dryer), the blood plasma sample of the subject (par. [0208]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Malins in view of the teachings of Kim so that the blood plasma sample is obtained by isolating, using a gradient, a blood plasma sample from a peripheral blood sample taken from the subject and drying, using a dryer, the blood plasma sample of the subject.
	One would have been motivated to do so since plasma isolation and drying were well-known techniques in the art for improving plasma purity to achieve more accurate results.

Regarding claim 3, Malins modified teaches the method according to claim 1, wherein analyzing the blood plasma sample by infrared (IR) spectroscopy comprises analyzing the blood sample by Fourier Transformed Infrared (FTIR) spectroscopy, and wherein obtaining the infrared (IR) spectrum comprises obtaining a Fourier Transformed (FTIR) spectrum (see rejection of claim 1; Malins, par. [0075]).

Regarding claim 4, Malins modified teaches the method according to claim 3, wherein analyzing the blood plasma sample by infrared (IR) spectroscopy comprises analyzing the blood plasma sample by Fourier Transformed Infrared microspectroscopy (FTIR-MSP; i.e., using FTIR with a microscope; Malins, par. [0008]).

Regarding claims 5-7, Malins modified teaches the method according to claim 1, wherein the analyzing comprises assessing a characteristic of the blood plasma sample at at least three wavenumbers selected from the group consisting of 743 ± 4 cm-1, 793 ± 4 cm-1, 808 ± 4 cm-1, 850 ± 4 cm-1, 895 ± 4 cm-1, 967 ± 4 cm-1, 997 ± 4 cm-1, 1008 ± 4 cm-1, 1048 ± 4 cm-1, 1255 ± 4 cm-1, 1370 ±4 cm-1, 1372 ± 4 cm-1, and 1555 ± 4 cm-1 (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers; Malins. par. [0077], [0089], fig. 15b-d).

Regarding claim 11, Malins modified teaches the method according to claim 1, wherein assessing the characteristic comprises analyzing a band of the IR spectrum at at least one wavenumber selected from the group (i.e., for each integer wavenumber from 2000 to 700 cm-1, which includes all of the claimed wavenumbers and bands of wavenumbers; Malins,  par. [0077], [0089], fig. 15b-d).

Regarding claim 40, Examiner refers to the rejection of claim 1 above, mutatis mutandis.

Regarding claims 43-44, Malins modified teaches the system according to claim 40. For the further limitations of claims 43-44, Examiner refers to the rejections of claims 5-7 above.

Regarding claim 45, Malins modified teaches the method according to claim 1, including its implementation in a computer program product, the product comprising a computer-readable medium having instructions embodied therein, which instructions, when read by a computer, cause the computer to perform the method of claim 1 (inherent to the “advanced computer software” used obtain the FT-IR spectra in fig. 14 of Malins; Malins, par. [0008]).

Claim(s) 15 and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malins in view of Kim as applied to claims 1 and 40 above, and further in view of Kitamura (US 2009/0004682 A1).

Regarding claim 15, Malins modified teaches the method according to claim 1 including analyzing a dried blood plasma sample as described in the rejection of claim 1 above, but does not expressly disclose analyzing the dried blood plasma sample comprises obtaining a second derivative of the infrared (IR) spectrum of the dried plasma sample.
Kitamura discloses measuring concentrations of glucose in blood (e.g. for diabetes testing) using infrared spectroscopy (par. [0002]), and using a data processor (i.e. calculation means) configured to calculate (i.e. obtain) a second derivative of the infrared spectrum and generate an output (i.e. glucose concentration in blood; par. [0014]).
Malins further teaches the use of FTIR for diabetes testing (par. [0124]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the invention of Malins in view of the teachings of Kitamura so that analyzing the dried blood plasma sample comprises obtaining a second derivative of the infrared (IR) spectrum of the dried plasma sample.
One would have been motivated to do so to gain an advantage recited in Kitamura of increasing the accuracy of the spectroscopy (i.e., by calculating a second derivative to generate an inflection point that is sufficiently specified to obtain an accurate integration range; Kitamura, par. [0008]).

Regarding claim 41, Malins modified teaches the system according to claim 40. For the further limitations of claim 41, Examiner refers to the rejection of claim 15 above.

Regarding claim 42, Malins modified teaches the system according to claim 42. For the further limitations of claim 42, Examiner refers to the rejection of claims 3-4 and 41 above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884